220 S.W.3d 475 (2007)
Tess RAINS, Appellant,
v.
SUNNYVIEW DISTRICT NURSING HOME, Defendant
Division of Employment Security, Respondent.
No. WD 67042.
Missouri Court of Appeals, Western District.
May 1, 2007.
Tess M. Rains, Trenton, MO, Appellant Acting Pro Se.
Ninion S. Riley, Jefferson City, MO, for Respondent.
Before LISA WHITE HARDWICK, P.J., ROBERT G. ULRICH and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Ms. Tess Rains appeals the decision of the Labor and Industrial Relations Commission denying her unemployment benefits.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).